Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 2015/0289221), hereinafter referred to as Nayak, in view of Li et al. (“an overview of 5G system accessibility control and differentiation”- IDS record), hereinafter referred to as Li.
Regarding claim 1, Nayak discloses: (1) a wireless device with memory 214 and processor 206-fig.2A, see 0050; (2) A user can select one SIM of the dual-SIM 204a-b wireless communication device, wherein each SIM associates with a subscription, see 0050. Also, each SIM is associated with supported services, see 0021, 0063 and 0066; (3) keypad 224-fig.2A for input, e.g. input a phone number for calling (corresponding to a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors configured to: receive, from a user, input associated with a call request).
Nayak, however, fails to mention UAC check for the call request.
Li discloses: (1) B: Unified Access Control (UAC), see page 4; (2) when performing the UAC check, a UE maps its access attempt to an AC and AIs based on the defined mapping rules, for example, the barring factor (parameter) indicates the probability that the given access request can be allowed, see page 5, first column. As a result, the barring indicator for each AI informs whether the access attempt is allowed for this AI, for example a given access request or call request can be allowed or not, is taught by Li. Thus, a user of Nayak can select a first SIM or a second SIM to determine whether a call can be made via the UAC check.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UAC barring mechanism as an indication as to whether a call request is allowed or not taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to effectively reduce incoming traffic with no signaling and network processing consumption, as connection requests are barred before any message is sent from the UE to the BS.
 	Regarding claim 2, in Nayak each SIM is capable of independently handling communications with networks of all subscriptions, see 0022. In other words, each subscription is associated with a corresponding SIM.
	Regarding claim 3, in Nayak each SIM associates with a subscription, see 0050. Employing barring factors and barring times taught by Li, see page 5, first column, into the system of Nayak would meet the claimed features.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ barring factors and barring times taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to effectively reduce incoming traffic with no signaling and network processing consumption, as connection requests are barred before any message is sent form the UE to the BS.
Regarding claim 4, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Nayak-Li for the same reasons as set forth in the rejection of claim 3.
Regarding claim 5, Nayak discloses all claimed limitations, except the first subscription is selected based at least in part on the first subscription being associated with a smallest of the corresponding barring times.
	Li discloses the barring time that defines the minimum time interval before a new access attempt can be performed after it was barred, see page 5, first column.
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UAC check including a minimum time interval indicated by the defined barring time taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to account the desired accessibility prioritization by the operator, and further effectively reduce incoming traffic with no signaling and network processing consumption, as connection requests are barred before any message is sent from the UE to the BS.
Regarding claim 6, in Nayak each SIM associates with a subscription, see 0050. Therefore, when a given access request is barred for a given cell, indicated by the UAC check, taught by Li, see page 5, first column, belongs to a second subscription, a user can select a first subscription. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism to enable selecting a second subscription, if the first subscription is barred taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to effectively reduce network processing consumption, as connection request is not barred for a call or a message is sent from the UE to the BS.

Regarding claim 7, Nayak discloses: (1) a touchscreen display 226-fig.2A for performing a function of receiving a request to initiate an outgoing call, or may receive selection of a contact from a contact list or to receive a telephone number, see 0057 and (2) a barring mechanism, see 0036; (3) a request may be initiated by a user, or may be initiated automatically by an application running on the wireless service, see 0091. In other words, the touchscreen display 226-fig.2A can perform a function of displaying an indication whether a call request is allowed or not allowed (barred) with respect to SIMs.
	Nayak, however, fails to teach [receive, from the user, input that triggers the call request; select one of the at least two subscriptions, associated with the UE], based at least in part on the UAC check.
Li discloses: (1) B: Unified Access Control (UAC), see page 4; (2) when performing the UAC check, a UE maps its access attempt to an AC and AIs based on the defined mapping rules, for example, the barring factor (parameter) indicates the probability that the given access request can be allowed, see page 5, first column. As a result, the barring indicator for each AI informs whether the access attempt is allowed for this AI, for example a given access request or call request can be allowed or not allowed, is taught by Li. Thus, a user of Nayak can select the other SIM that triggers the call request when the first SIM is barred in association with the UAC check.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism to input another subscription when a previous selected subscription is barred taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to process the call request on the other SIM when the first SIM is barred, as connection requests are not barred in association with the UAC check of the other SIM.
	Regarding claim 8, Nayak discloses a request may be initiated automatically by an application running on the wireless device, see 0036, 0091. Thus, the first subscription is selected automatically in response to a call is barred on the cell associated with the second subscription.
	Regarding claim 9, please see the rejection of claim 1 and claim 8. In the combined system of Nayak and Li, the wireless device of Nayak can transmit on a cell associated with the first subscription automatically when the second subscription is barred on the cell.
	Regarding claim 10, Nayak discloses: (1) a wireless device with memory 214 and processor 206-fig.2A, see 0050; (2) A user can select one SIM of the dual-SIM 204a-b wireless communication device, wherein each SIM associates with a subscription, see 0050. Also, each SIM is associated with supported services, see 0021, 0063 and 0066; (3) keypad 224-fig.2A for input, e.g. input a phone number for calling (corresponding to a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors configured to: receive, from a user, input associated with a call request). Nayak also discloses: (3) a touchscreen display 226-fig.2A for performing a function of receiving a request to initiate an outgoing call, or may receive selection of a contact from a contact list or to receive a telephone number, see 0057 and (4) a barring mechanism, see 0036; (5) a request may be initiated by a user, or may be initiated automatically by an application running on the wireless service, see 0091. In other words, the touchscreen display 226-fig.2A can perform a function of displaying an indication whether a call request is allowed or not (barred).
	Nayak, however, fails to teach a unified access control (UAC) check.
Li discloses: (1) B: Unified Access Control (UAC), see page 4; (2) when performing the UAC check, a UE maps its access attempt to an AC and AIs based on the defined mapping rules, for example, the barring factor (parameter) indicates the probability that the given access request can be allowed, see page 5, first column. As a result, the barring indicator for each AI informs whether the access attempt is allowed for this AI, for example a given access request or call request can be allowed or not, is taught by Li. Thus, a user of Nayak can select a first SIM or a Second SIM to determine whether a call can be made or not via the UAC check.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UAC check as an indication as to whether a call request is allowed or not taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to alert the user a phone number associated with a call is not allowed, and thus further effectively reduce incoming traffic with no signaling and network processing consumption, as connection requests are barred before any message is sent from the UE to the BS.
	Regarding claim 11, Nayak discloses all claimed limitations, except the indication further includes an amount of time associated with the call request being barred, and wherein the amount of time is based at least in part on the UAC check.
	Li discloses the barring time that defines the minimum time interval before a new access attempt can be performed after it was barred, see page 5, first column.
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UAC check including a minimum time interval indicated by the defined barring time taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to account the desired accessibility prioritization by the operator, and further effectively reduce incoming traffic with no signaling and network processing consumption, as connection requests are barred before any message is sent from the UE to the BS.
	Regarding claim 12, this claim has similar limitations as those of claim 11.  Therefore, it is rejected under Nayak-Li for the same reasons as set forth in the rejection of claim 11. In Li the one variable associated with the amount of time is the minimum time interval.
	Regarding claim 13, Nayak discloses all claimed limitations, except the screen further displays an indication that emergency calls are allowed.
	Li discloses MT-access requests are mapped to AC “0” and cannot be barred the UAC, see page 5, column 2. Thus, the combined system of Nayak-Li can display an indication that emergency calls are allowed by mapping the MT-access request to AC “0”.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism that allows emergency calls to go through taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to allow prioritized services, such as emergency calls, even during high load, for users configured for critical services.
Regarding claim 14, Nayak discloses a request may be initiated automatically by an application running on the wireless device, see 0036, 0091. Thus, the first subscription is selected automatically in response to a call is barred on the cell, and thereby, preventing input from the user that would trigger the call request while the call request is barred.
Regarding claim 15, Nayak discloses all claimed limitations, except receive, from the user and after the call request is no longer barred, input that triggers the call request; and transmit, on a cell associated with the UAC check, the call request.
Li discloses the barring time that defines the minimum time interval before a new access attempt can be performed after it was barred, see page 5, first column. Thus, the new access attempt can be repeated after the defined minimum barring times is met in association with the UAC check.
 	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the UAC check including a minimum time interval indicated by the defined barring time taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to repeat the new access attempt or the call request after the defined minimum barring time is met to reduce incoming traffic with no signaling and network processing consumption, as connection requests are no longer barred from the UE to the BS.
	Regarding claim 16, Nayak discloses a request may be initiated by a user or may be automatically by an application running on the wireless device, see 0036, 0091. Thus, a subscription may be selected by a user manually that triggers the call request.
	Nayak, however, fails to teach [receive, from the user, input that triggers the call request; select one of the at least two subscriptions, associated with the UE], based at least in part on the UAC check.
Li discloses: (1) B: Unified Access Control (UAC), see page 4; (2) when performing the UAC check, a UE maps its access attempt to an AC and AIs based on the defined mapping rules, for example, the barring factor (parameter) indicates the probability that the given access request can be allowed, see page 5, first column. As a result, the barring indicator for each AI informs whether the access attempt is allowed for this AI, for example a given access request or call request can be allowed or not, is taught by Li. Thus, a user of Nayak can select a SIM that triggers the call request when the other SIM is barred in association with the UAC check.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism to input another subscription when a previous selected subscription of the first SIM is barred taught by Li into the system of Nayak.  The suggestion/motivation for doing so would have been to process the call request on the other SIM when the first SIM is barred, as connection requests are not barred in association with the UAC check of the other SIM.
Regarding claim 17, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Nayak-Li for the same reasons as set forth in the rejection of claim 1
Regarding claims 18-24, these claims have similar limitations as those of claims 3-9, respectively.  Therefore, they are rejected under Nayak-Li for the same reasons as set forth in the rejection of claims 3-9.
Regarding claim 25, this claim has similar limitations as those of claim 10.  Therefore, it is rejected under Nayak-Li for the same reasons as set forth in the rejection of claim 10.
Regarding claims 26-30, these claims have similar limitations as those of claims 11-12 and 14-16, respectively.  Therefore, they are rejected under Nayak-Li for the same reasons as set forth in the rejection of claims 11-12 and 14-16.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2022/0303884); Yang et al. (US 2022/0279424) and Jung (CN 106575189B) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465